IN THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVANIA

ROBERT PR|TCHETT, : Civil No. 3:18-cv-1382
Plaintiff § (Judge Mariani)
v. l
CASE MANAGER PARKER, et a/.,
Defendants
MEMORANDUM
l. Background
Plaintiff Robert Pritchett, (“Plaintifi”), an inmate who, at all relevant times, was
housed at the Federal Correctional lnstitution, Al|enwood Medium, initiated the instant
action pursuant to 28 U.S.C. § 1331. (Doc. 1). ln the complaint, Plaintiff alleges that he
jumped off the top bunk in his cell and injured his foot. (ld.). As a result of the injury, he
required a bottom bunk and was moved to a cell with an inmate who threatened to stab
Plaintiff. (ld.). Plaintiff alleges that Defendants failed to move him to a different cell,
causing Plaintiff to harm himself and causing emotional distress. (ld.).
Presently pending before the Court is Plaintift"s motion to appoint counsel. (Doc. 2).
For the following reasons, the motion for appointment of counsel will be denied without
prejudice.
ll. Discussion

Although prisoners have no constitutional or statutory right to appointment of counsel

in a civil case, the Court has discretion “to request an attorney to represent any person
unable to afford counse|." 28 U.S.C. § 1915(e)(1); Parham v. Johnson, 126 F.3d 454, 456-
57 (3d Cir. 1997); Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002); Tabron v.
Grace, 6 F.3d 147, 153 (3d Cir. 1993). The United States Court of Appeals for the Third
Circuit has stated that the appointment of counsel for an indigent litigant should be made
when circumstances indicate “the likelihood of substantial prejudice to him resulting, for
example, from his probable inability without such assistance to present the facts and legal
issues to the court in a complex but arguably meritorious case." Smith-Bey v. Petsock, 741
F.2d 22, 26 (3d Cir. 1984).

The initial determination to be made by the Court in evaluating the expenditure of the
“precious commodity” of volunteer counsel is whether the case has some arguable merit in
fact or law. Montgomery, 294 F.3d at 499. lf a plaintiff overcomes this threshold hurd|e,
other factors to be examined are:

(1) the plaintist ability to present his or her own case;

(2) the difficulty of the particular legal issues;

(3) the degree to which factual investigation will be necessary and the

ability of the plaintiff to pursue investigation ;

(4) the plaintist capacity to retain counsel on his or her own behalf;

(5) the extent to which the case is likely to turn on credibility

determinations; and

(6) whether the case will require testimony from expert witnesses.

/d. (citing Tabron, 6 F.3d at 155-57). The Third Circuit Court of Appeals added two other

factors to be taken into consideration: (1) the court’s willingness to aid the indigent party in

2

presenting his or her own case; and (2) the available supply of lawyers willing to accept
section 1915(e) requests within the relevant geographic area. See Gordon v. Gonza/ez,
232 Fed. Appx. 153 (3d Cir. 2007).

Assuming that Plaintiff’s claims have an arguable basis in law and fact, he fails to set
forth any special circumstances warranting the appointment of counsel. See Tabron, 6 F.3d
at 155-56. Plaintiff bases his motion on the inability to afford counsel, the alleged
complexity of the case, and his limited knowledge of the law. (Docs. 2, 3). However, in his
pleadings, Plaintiff demonstrates the ability to properly and forcefully prosecute his claims.
Despite Plaintift’s incarceration, investigation of the facts is not beyond his capabilities and
he is familiar with the facts of his case. Moreover, the Court notes that it does not have a
large group of attorneys who would represent this action in a pro bono capacity

Based on the foregoing, it does not appear that Plaintiff will suffer prejudice if forced
to prosecute this case on his own. The Court’s duty to construe pro se pleadings liberal|y,
Haines v. Kerner, 404 U.S. 519 (1972), Ri/ey v. Jeffes, 777 F.2d 143, 147-48 (3d Cir. 1985),
coupled with Plaintist apparent ability to litigate this action, militate against the appointment
of counsel, Accordingly, the motion for appointment of counsel will be denied, however the
denial will be without prejudice. As the Court in Tabron stated,

[A]ppointment of counsel under § 1915(d) may be made at any point in the

litigation and may be made by the district court sua sponte even if it does

not appear until trial (or immediately before trial) that an indigent litigant is not
capable of trying his or her case, the district court should consider

3

appointment of counsel at that point.
Tabron, 6 F.3d at 156-57. Therefore, in the event that future proceedings demonstrate the
need for counsel, the matter may be reconsidered either sua sponte or upon motion of
Plaintiff.

A separate Order shall issue.

/-»
.//
./

 
    

l /£MM¢/¢U%
l§obedD.“lv|ariani
United States District Judge

Date: Januaryz ,2019

